                                  Case:20-01025-jwb                 Doc #:1 Filed: 03/10/20                 Page 1 of 36


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Baldwin Pattie Drug Store, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  868 Michigan Ave
                                  Baldwin, MI 49304
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Lake                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case:20-01025-jwb               Doc #:1 Filed: 03/10/20                      Page 2 of 36
Debtor    Baldwin Pattie Drug Store, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

                                           Chapter 11. Check all that apply:

                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known



Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                    Page 3 of 36
Debtor   Baldwin Pattie Drug Store, LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case:20-01025-jwb                  Doc #:1 Filed: 03/10/20                    Page 4 of 36
Debtor    Baldwin Pattie Drug Store, LLC                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 10, 2020
                                                  MM / DD / YYYY


                             X   /s/ Matthew Krawczak                                                     Matthew Krawczak
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Paul Bare                                                             Date March 10, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Paul Bare P26843
                                 Printed name

                                 Bare & Clough, P.C.
                                 Firm name

                                 3281 Racquet Club Drive
                                 Suite C
                                 Traverse City, MI 49684
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     231-946-4901                  Email address      lawofficecourtdocs@gmail.com

                                 P26843 MI
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                    Case:20-01025-jwb                       Doc #:1 Filed: 03/10/20                  Page 5 of 36




 Fill in this information to identify the case:

 Debtor name         Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Lack of Cash Flow Statment

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 10, 2020                          X /s/ Matthew Krawczak
                                                                       Signature of individual signing on behalf of debtor

                                                                       Matthew Krawczak
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                         Case:20-01025-jwb                   Doc #:1 Filed: 03/10/20                        Page 6 of 36


 Fill in this information to identify the case:
 Debtor name Baldwin Pattie Drug Store, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                MICHIGAN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                                                                                                                           $1,500.00
 Customer Service
 PO Box 981537
 El Paso, TX 79998
 Amur Equipment                                                  Double sided LED                                      Unknown                  $15,000.00                 Unknown
 Finance                                                         Electronic
 308 N. Locust Street                                            Message Center
 Grand Island, NE
 68801
 bfs capital                                                     all accounts,     Disputed                          $45,000.00                  Unknown                   Unknown
 3301 North                                                      equipment,
 University Drive                                                instruments,
 Suite 300                                                       goods, fixtures,
 Pompano Beach, FL                                               accounts
 33065                                                           receivable, money
                                                                 and deposit
                                                                 accounts, etc.
 Business Advantage                                              all accounts,     Disputed                          $46,000.00                  Unknown                   Unknown
 Team                                                            equipment,
 30 Broad Street                                                 instruments,
 14th Floor                                                      goods, fixtures,
 New York, NY 10004                                              accounts
                                                                 receivable, money
                                                                 and deposit
                                                                 accounts, etc.
 Can Capital                                                     all accounts,     Disputed                          $38,000.00                  Unknown                   Unknown
 414 W. 14th Street                                              equipment,
 New York, NY 10014                                              instruments,
                                                                 goods, fixtures,
                                                                 accounts
                                                                 receivable, money
                                                                 and deposit
                                                                 accounts, etc.




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case:20-01025-jwb                   Doc #:1 Filed: 03/10/20                        Page 7 of 36



 Debtor    Baldwin Pattie Drug Store, LLC                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Everyday                                                        all accounts,     Disputed                          $46,000.00                  Unknown                   Unknown
 Capital/EDC                                                     equipment,
 30 Broad Street                                                 instruments,
 14th Floor                                                      goods, fixtures,
 New York, NY 10004                                              accounts
                                                                 receivable, money
                                                                 and deposit
                                                                 accounts, etc.
 Funding Circle                                                  all accounts,     Disputed                         $160,400.00                  Unknown                   Unknown
 Marketplace LLC                                                 equipment,
 747 Front Street, 4th                                           instruments,
 Floor                                                           goods, fixtures,
 San Francisco, CA                                               accounts
 94111                                                           receivable, money
                                                                 and deposit
                                                                 accounts, etc.
 Matthew Krawczak                                                                                                                                                       $150,000.00
 5894 W. Twin Creek
 Rd.
 Idlewild, MI 49642
 The Fundworks                                                   all accounts,     Disputed                         $146,000.00                  Unknown                   Unknown
 5990 N. Sepulveda                                               equipment,
 Blvd.                                                           instruments,
 #310                                                            goods, fixtures,
 Van Nuys, CA 91411                                              accounts
                                                                 receivable, money
                                                                 and deposit
                                                                 accounts, etc.
 Tiger Capital/SPG                                               all accounts,     Disputed                          $50,000.00                  Unknown                   Unknown
 Advance                                                         equipment,
 1221 McDonald Ave.                                              instruments,
 Brooklyn, NY 11230                                              goods, fixtures,
                                                                 accounts
                                                                 receivable, money
                                                                 and deposit
                                                                 accounts, etc.
 Tom Krawczak                                                                                                                                                           $165,000.00
 1618 N, M18
 Beaverton, MI 48612




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                     Page 8 of 36




 Fill in this information to identify the case:

 Debtor name         Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                        $225,000.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                      $2,700,928.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                      $2,674,944.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                   Matthew Krowczak money
       From 1/01/2020 to Filing Date                                                           paid to business from
                                                                                               ETrade account                                    $47,801.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                     Page 9 of 36
 Debtor       Baldwin Pattie Drug Store, LLC                                                            Case number (if known)




          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Tiger Capital/SPG Advance                                   daily                            $29,000.00           Secured debt
               1221 McDonald Ave.                                          automatic                                             Unsecured loan repayments
               Brooklyn, NY 11230                                          withdrawal                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payment on loan


       3.2.
               bfs capital                                                 daily                            $36,000.00           Secured debt
               3301 North University Drive                                 automatic                                             Unsecured loan repayments
               Suite 300                                                   withdrawal                                            Suppliers or vendors
               Pompano Beach, FL 33065                                                                                           Services
                                                                                                                                 Other payment on loan


       3.3.
               Business Advantage Team                                     daily                            $28,000.00           Secured debt
               30 Broad Street                                             automatic                                             Unsecured loan repayments
               14th Floor                                                  withdrawals                                           Suppliers or vendors
               New York, NY 10004                                                                                                Services
                                                                                                                                 Other payment on loan


       3.4.
               Funding Circle Marketplace LLC                              automatic                        $82,000.00           Secured debt
               747 Front Street, 4th Floor                                 daily                                                 Unsecured loan repayments
               San Francisco, CA 94111                                     withdrawal                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other payment on loan


       3.5.
               The Fundworks                                               daily                            $33,000.00           Secured debt
               5990 N. Sepulveda Blvd.                                     automatic                                             Unsecured loan repayments
               #310                                                        withdrawals                                           Suppliers or vendors
               Van Nuys, CA 91411                                                                                                Services
                                                                                                                                 Other payment on loan



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Matthew Krawczak                                            $2,000.00                        $24,000.00         Debtor has paid a personal loan
               5894 W. Twin Creek Rd.                                      every month                                         on behalf of Mr. Krawcak, who
               Idlewild, MI 49642                                                                                              took the line of credit out for
               Principal/Officer/Owner                                                                                         working capital.


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case:20-01025-jwb                      Doc #:1 Filed: 03/10/20                   Page 10 of 36
 Debtor       Baldwin Pattie Drug Store, LLC                                                            Case number (if known)



           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       The Fundworks                                             Placed a hold on accounts owing money to                      February 21,                 Unknown
       5990 N. Sepulveda Blvd.                                   Debtor, Amerisource Berger, Vantac/World                      2020 through
       #310                                                      Pay and Express Scripts                                       March 2, 2020
       Van Nuys, CA 91411                                        Last 4 digits of account number:

       Business Advantage Team                                   Placed a hold on accounts owing Debtor                        Februarey 21,                Unknown
       30 Broad Street                                           money: Amerisource Berger, Vantav/World                       2020 through
       14th Floor                                                Pay and Express Scripts                                       March 2, 2020
       New York, NY 10004                                        Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Baldwin Pattie Drug Store                         Department of              Burea of Professional                        Pending
               File No. 53-152356                                Licensing and              Licsensing                                   On appeal
                                                                 Regulatory Affairs
                                                                                                                                         Concluded
                                                                 Investigative
                                                                 Report controlled
                                                                 substance
                                                                 prescriptions
                                                                 investigation.

       7.2.    State Board of Pharmacy                           State of Michigan          State Board of Pharmacy                      Pending
                                                                 Board of                                                                On appeal
                                                                 Pharmacy random
                                                                                                                                         Concluded
                                                                 controlled
                                                                 substance
                                                                 inventory check


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case:20-01025-jwb                       Doc #:1 Filed: 03/10/20                      Page 11 of 36
 Debtor        Baldwin Pattie Drug Store, LLC                                                               Case number (if known)




           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Debtor losses approximately                                                                                                                 $3,000.00
       $3,000.00 a year to shoplifting.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Bare & Clough PC
                 3281 Racquet Club Dr.
                 Suite C                                             Payment for counseling and preparation
                 Traverse City, MI 49684                             of Chapter 11 petition and motions.                       3/5/2020            $3,000.00

                 Email or website address


                 Who made the payment, if not debtor?




       11.2.     Bare & Clough PC
                 3281 Racquet Club Dr.
                 Suite C                                             Payment for counseling and preparation
                 Traverse City, MI 49684                             of Chapter 11 petition and motions.                       2/26/2020           $1,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                   Case:20-01025-jwb                      Doc #:1 Filed: 03/10/20                   Page 12 of 36
 Debtor      Baldwin Pattie Drug Store, LLC                                                              Case number (if known)



       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Patient records, all protected under the Health Information Protection
                   Act.
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case:20-01025-jwb                     Doc #:1 Filed: 03/10/20                    Page 13 of 36
 Debtor      Baldwin Pattie Drug Store, LLC                                                             Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                     Page 14 of 36
 Debtor      Baldwin Pattie Drug Store, LLC                                                             Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Zak Carter and Kelly Rupert                                                                                                Since 2009
                    103 S. Chestnut St.
                    Reed City, MI 49677

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                     Page 15 of 36
 Debtor      Baldwin Pattie Drug Store, LLC                                                             Case number (if known)



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Matthew Krawczak                                                                                   President, Vice President,       100%
                                                                                                          Treasurer and Secretary          membership
                                                                                                                                           interest


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates         Reason for
                                                                 property                                                              providing the value
       30.1 Matthew Krawczak                                                                                             weekly
       .    5894 W. Twin Creek Rd.                               annual salary paid on a weekly basis:                   through the
               Idlewild, MI 49642                                $85,576.75                                              year

               Relationship to debtor
               sole owner/President


       30.2 Rae Krawczak                                                                                                 bi-weekly
       .    5894 W. Twin Creek Rd.                                                                                       throughout
               Idlewild, MI 49642                                annual salary paid bi-weekly; $19,500.00.               the year

               Relationship to debtor
               sole member's wife


       30.3 Matthew Krawczak
       .    5894 W. Twin Creek Rd.
               Idlewild, MI 49642                                $5,500.00 draw for ETrade Account.                      Jume 2019

               Relationship to debtor
               owner/President


       30.4 Matthew Krawczak
       .    5894 W. Twin Creek Rd.
               Idlewild, MI 49642                                $27,000.00 withdraw for ETrade account.                 July 2019

               Relationship to debtor
               owner/President




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                     Page 16 of 36
 Debtor      Baldwin Pattie Drug Store, LLC                                                             Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.5 Matthew Krawczak
       .    5894 W. Twin Creek Rd.
               Idlewild, MI 49642                                $1,500.00 withdraw for ETrade account                   August 2019

               Relationship to debtor
               owner/President


       30.6 Matthew Krawczak
       .    5894 W. Twin Creek Rd.
               Idlewild, MI 49642                                $5,000.00 withdraws for ETrade account                  October 2019

               Relationship to debtor
               owner/President


       30.7 Matthew Krawczak
       .    5894 W. Twin Creek Rd.                                                                                       November
               Idlewild, MI 49642                                $3,000.00 withdraw to ETrade account                    2019

               Relationship to debtor
               owner/President


       30.8 Matthew Krawczak
       .    5894 W. Twin Creek Rd.                                                                                       December
               Idlewild, MI 49642                                $2,000.00 withdraws for ETrade account                  2019

               Relationship to debtor
               owner/President


       30.9 Matthew Krawczak
       .    5894 W. Twin Creek Rd.
               Idlewild, MI 49642                                $3,000.00 withdraw for ETrade account                   January 2020

               Relationship to debtor
               owner/President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                     Page 17 of 36
 Debtor      Baldwin Pattie Drug Store, LLC                                                             Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 10, 2020

 /s/ Matthew Krawczak                                                   Matthew Krawczak
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case:20-01025-jwb                       Doc #:1 Filed: 03/10/20                Page 18 of 36

 Fill in this information to identify the case:

 Debtor name         Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                            12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of
                                                                                                                                             debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                   Last 4 digits of account
                                                                                                                  number
                                                                                 Business Traditional
           3.1.     Lake-Osceola State Bank                                      Checking                                                                 $47,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $47,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 90,000.00    -                                0.00 = ....                            $90,000.00
                                              face amount                             doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case:20-01025-jwb                      Doc #:1 Filed: 03/10/20                    Page 19 of 36

 Debtor         Baldwin Pattie Drug Store, LLC                                                         Case number (If known)
                Name


           11b. Over 90 days old:                                    5,000.00    -                                   0.00 =....                     $5,000.00
                                              face amount                                doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $95,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of          Valuation method used   Current value of
                                                      physical inventory             debtor's interest          for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           all non-RX inventory
           including alcohol                          3/6/2020                                       $0.00      Recent cost                      $115,000.00




 23.       Total of Part 5.                                                                                                                  $115,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                       Net book value of          Valuation method used   Current value of
                                                                                     debtor's interest          for current value       debtor's interest
                                                                                     (Where available)

 28.       Crops-either planted or harvested
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case:20-01025-jwb                     Doc #:1 Filed: 03/10/20             Page 20 of 36

 Debtor         Baldwin Pattie Drug Store, LLC                                                   Case number (If known)
                Name

           RX Inventory                                                                        $0.00    Recent cost                      $138,723.00



 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)

 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                          $138,723.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           three desks                                                                         $0.00    Liquidation                           $500.00



 40.       Office fixtures
           display racks                                                                       $0.00    Liquidation                         $5,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Security cameras: $2,000.00; six computers
           $3,000.00                                                                           $0.00    Liquidation                         $5,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case:20-01025-jwb                   Doc #:1 Filed: 03/10/20           Page 21 of 36

 Debtor         Baldwin Pattie Drug Store, LLC                                               Case number (If known)
                Name


 43.        Total of Part 7.                                                                                               $10,500.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                      Case:20-01025-jwb                           Doc #:1 Filed: 03/10/20                            Page 22 of 36

 Debtor          Baldwin Pattie Drug Store, LLC                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $47,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $95,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $115,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                    $138,723.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $406,223.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $406,223.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                     Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                   Page 23 of 36

 Fill in this information to identify the case:

 Debtor name         Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Amur Equipment Finance                         Describe debtor's property that is subject to a lien                     Unknown                 $15,000.00
       Creditor's Name                                Double sided LED Electronic Message Center
       308 N. Locust Street
       Grand Island, NE 68801
       Creditor's mailing address                     Describe the lien
                                                      equipment loan financing.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/2018                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   bfs capital                                    Describe debtor's property that is subject to a lien                   $45,000.00                 Unknown
       Creditor's Name                                all accounts, equipment, instruments, goods,
       3301 North University Drive                    fixtures, accounts receivable, money and
       Suite 300                                      deposit accounts, etc.
       Pompano Beach, FL 33065
       Creditor's mailing address                     Describe the lien
                                                      validity, extent and priority of this lien has not
                                                      yet been determined.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/2019                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                   Page 24 of 36

 Debtor       Baldwin Pattie Drug Store, LLC                                                          Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Business Advantage Team                        Describe debtor's property that is subject to a lien                     $46,000.00   Unknown
       Creditor's Name                                all accounts, equipment, instruments, goods,
       30 Broad Street                                fixtures, accounts receivable, money and
       14th Floor                                     deposit accounts, etc.
       New York, NY 10004
       Creditor's mailing address                     Describe the lien
                                                      validity, extent and priority of this lien has not
                                                      yet been determined.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/2020                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Can Capital                                    Describe debtor's property that is subject to a lien                     $38,000.00   Unknown
       Creditor's Name                                all accounts, equipment, instruments, goods,
                                                      fixtures, accounts receivable, money and
       414 W. 14th Street                             deposit accounts, etc.
       New York, NY 10014
       Creditor's mailing address                     Describe the lien
                                                      validity, extent and priority of this lien has not
                                                      yet been determined.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Everyday Capital/EDC                           Describe debtor's property that is subject to a lien                     $46,000.00   Unknown
       Creditor's Name                                all accounts, equipment, instruments, goods,
       30 Broad Street                                fixtures, accounts receivable, money and
       14th Floor                                     deposit accounts, etc.
       New York, NY 10004
       Creditor's mailing address                     Describe the lien
                                                      validity, extent and priority of this lien has not
                                                      yet been determined.

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                     Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                   Page 25 of 36

 Debtor       Baldwin Pattie Drug Store, LLC                                                          Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/2020                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Funding Circle Marketplace
 2.6                                                                                                                           $160,400.00   Unknown
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                all accounts, equipment, instruments, goods,
                                                      fixtures, accounts receivable, money and
       747 Front Street, 4th Floor                    deposit accounts, etc.
       San Francisco, CA 94111
       Creditor's mailing address                     Describe the lien
                                                      validity, extent and priority of this lien has not
                                                      yet been determined.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/17/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   The Fundworks                                  Describe debtor's property that is subject to a lien                     $146,000.00   Unknown
       Creditor's Name                                all accounts, equipment, instruments, goods,
       5990 N. Sepulveda Blvd.                        fixtures, accounts receivable, money and
       #310                                           deposit accounts, etc.
       Van Nuys, CA 91411
       Creditor's mailing address                     Describe the lien
                                                      validity, extent and priority of this lien has not
                                                      yet been determined.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/2019                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                      Case:20-01025-jwb                   Doc #:1 Filed: 03/10/20                      Page 26 of 36

 Debtor       Baldwin Pattie Drug Store, LLC                                                          Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.8    Tiger Capital/SPG Advance                     Describe debtor's property that is subject to a lien                      $50,000.00            Unknown
        Creditor's Name                               all accounts, equipment, instruments, goods,
                                                      fixtures, accounts receivable, money and
        1221 McDonald Ave.                            deposit accounts, etc.
        Brooklyn, NY 11230
        Creditor's mailing address                    Describe the lien
                                                      validity, extent and priority of this lien has not
                                                      yet been determined.
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        1/2020                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $531,400.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         AMA Recovery Group LLC
         3131 Eastside Street                                                                                   Line   2.7
         Suite 350
         Houston, TX 77098

         MCA Recovery LLC
         17 State Street                                                                                        Line   2.5
         Suite 4000
         New York, NY 10004




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                         Page 27 of 36

 Fill in this information to identify the case:

 Debtor name         Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,500.00
           American Express                                                     Contingent
           Customer Service                                                     Unliquidated
           PO Box 981537                                                        Disputed
           El Paso, TX 79998
                                                                             Basis for the claim:
           Date(s) debt was incurred     ongoing
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $150,000.00
           Matthew Krawczak                                                     Contingent
           5894 W. Twin Creek Rd.                                               Unliquidated
           Idlewild, MI 49642                                                   Disputed
           Date(s) debt was incurred 2099 through present
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $165,000.00
           Tom Krawczak                                                         Contingent
           1618 N, M18                                                          Unliquidated
           Beaverton, MI 48612                                                  Disputed
           Date(s) debt was incurred     2009                                Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         39196                                            Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                   Page 28 of 36

 Debtor       Baldwin Pattie Drug Store, LLC                                                      Case number (if known)
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    316,500.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      316,500.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20           Page 29 of 36

 Fill in this information to identify the case:

 Debtor name         Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Network Services
             lease is for and the nature of               Telecom Group/
             the debtor's interest                        NEC/Sl2100- office
                                                          phones
                  State the term remaining                48 months                 Avaya/Citi Bank NA
                                                                                    10201 Centurion Parkway North
             List the contract number of any                                        Suite 100
                   government contract                                              Jacksonville, FL 32256


 2.2.        State what the contract or                   building lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                three years
                                                                                    RM Enterprises of Baldwin, LLC
             List the contract number of any                                        868 N. Michigan Ave.
                   government contract                                              Baldwin, MI 49304




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case:20-01025-jwb                 Doc #:1 Filed: 03/10/20            Page 30 of 36

 Fill in this information to identify the case:

 Debtor name         Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Matthew                           5894 W. Twin Creek Rd.                            bfs capital                        D
             Krawczak                          Idlewild, MI 49642                                                                   E/F
                                                                                                                                    G




    2.2      Matthew                           5894 W. Twin Creek Rd.                            Business Advantage                 D
             Krawczak                          Idlewild, MI 49642                                Team                               E/F
                                                                                                                                    G




    2.3      Matthew                           5894 W. Twin Creek Rd.                            Can Capital                        D
             Krawczak                          Idlewild, MI 49642                                                                   E/F
                                                                                                                                    G




    2.4      Matthew                           5894 W. Twin Creek Rd.                            Everyday                           D
             Krawczak                          Idlewild, MI 49642                                Capital/EDC                        E/F
                                                                                                                                    G




    2.5      Matthew                           5894 W. Twin Creek Rd.                            Funding Circle                     D
             Krawczak                          Idlewild, MI 49642                                Marketplace LLC                    E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case:20-01025-jwb                 Doc #:1 Filed: 03/10/20         Page 31 of 36

 Debtor       Baldwin Pattie Drug Store, LLC                                             Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Matthew                           5894 W. Twin Creek Rd.                         The Fundworks                 D
             Krawczak                          Idlewild, MI 49642                                                           E/F
                                                                                                                            G




Official Form 206H                                                        Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                          Case:20-01025-jwb                                 Doc #:1 Filed: 03/10/20                                        Page 32 of 36

 Fill in this information to identify the case:

 Debtor name            Baldwin Pattie Drug Store, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           406,223.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           406,223.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           531,400.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           316,500.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             847,900.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20                   Page 33 of 36

                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Baldwin Pattie Drug Store, LLC                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 10, 2020                                                         Signature /s/ Matthew Krawczak
                                                                                            Matthew Krawczak

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case:20-01025-jwb                    Doc #:1 Filed: 03/10/20      Page 34 of 36




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re      Baldwin Pattie Drug Store, LLC                                                            Case No.
                                                                                   Debtor(s)          Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       March 10, 2020                                             /s/ Matthew Krawczak
                                                                        Matthew Krawczak/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case:20-01025-jwb   Doc #:1 Filed: 03/10/20   Page 35 of 36



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             AMA RECOVERY GROUP LLC
             3131 EASTSIDE STREET
             SUITE 350
             HOUSTON TX 77098


             AMERICAN EXPRESS
             CUSTOMER SERVICE
             PO BOX 981537
             EL PASO TX 79998


             AMUR EQUIPMENT FINANCE
             308 N. LOCUST STREET
             GRAND ISLAND NE 68801


             AVAYA/CITI BANK NA
             10201 CENTURION PARKWAY NORTH
             SUITE 100
             JACKSONVILLE FL 32256


             BFS CAPITAL
             3301 NORTH UNIVERSITY DRIVE
             SUITE 300
             POMPANO BEACH FL 33065


             BUSINESS ADVANTAGE TEAM
             30 BROAD STREET
             14TH FLOOR
             NEW YORK NY 10004


             CAN CAPITAL
             414 W. 14TH STREET
             NEW YORK NY 10014


             EVERYDAY CAPITAL/EDC
             30 BROAD STREET
             14TH FLOOR
             NEW YORK NY 10004


             FUNDING CIRCLE MARKETPLACE LLC
             747 FRONT STREET, 4TH FLOOR
             SAN FRANCISCO CA 94111


             MATTHEW KRAWCZAK
             5894 W. TWIN CREEK RD.
             IDLEWILD MI 49642
Case:20-01025-jwb   Doc #:1 Filed: 03/10/20   Page 36 of 36




         MCA RECOVERY LLC
         17 STATE STREET
         SUITE 4000
         NEW YORK NY 10004


         RM ENTERPRISES OF BALDWIN, LLC
         868 N. MICHIGAN AVE.
         BALDWIN MI 49304


         THE FUNDWORKS
         5990 N. SEPULVEDA BLVD.
         #310
         VAN NUYS CA 91411


         TIGER CAPITAL/SPG ADVANCE
         1221 MCDONALD AVE.
         BROOKLYN NY 11230


         TOM KRAWCZAK
         1618 N, M18
         BEAVERTON MI 48612
